         Case 1:16-cr-00528-SDA Document 137 Filed 12/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                               12/17/2020

 United States of America,

                                                           1:16-cr-00528 (SDA)
                   -against-
                                                           ORDER
 Lidya Maria Radin,

                               Defendant.


STEWART D. AARON, United States Magistrate Judge:

       Since this case was reassigned to me, the defendant has sent numerous emails to the

Court without authorization to do so, and also has left voicemails on the telephone line for my

Chambers. These emails and voicemails are not being considered by the Court, and it is hereby

ORDERED that the defendant cease and desist from sending any further emails to the Court and

from calling my Chambers. If the defendant has any applications to make to the Court, she shall

do so by formal written application to be filed on the ECF docket. Defendant may submit

documents for filing by regular or express mail, or via overnight courier, to the Clerk of Court,

Attention: Arraignments, 500 Pearl Street, New York, NY 10007.

       The Clerk of Court is respectfully requested to mail a copy of this Order to the defendant

at the address indicated on the ECF docket.

SO ORDERED.

DATED:        New York, New York
              December 17, 2020

                                                ______________________________
                                                STEWART D. AARON
                                                United States Magistrate Judge
